Per Curiam.

The judgment appealed from, in addition to restraining defendants from the use of the name “Sinram’’ in its fuel oil business and directing an accounting, enjoins them from attempting to secure any of plaintiff’s employees to breach their contracts of employment with plaintiff and also restrains defendants ‘‘from carrying on any acts, scheme or plan attempting to destroy plaintiff’s business ”, We think the latter two restraining provisions should not have been allowed. The evidence is clear that there was no attempt to secure the services of the plaintiff’s employees after July, 1956. This was prior to the time of the public announcement by the defendants of their entry into the oil business and about five months prior to the institution of this action. Nor was there evidence of any attempt to do so subsequent to that date. Considering the added fact that at the time complained of these employees acted as salesmen jointly for the plaintiff and the defendants, the injunction restrain*1006ing defendants from attempting to secure any of plaintiff’s employees to breach their contracts should not have been granted.
The provision in the judgment enjoining defendants from attempting to destroy plaintiff’s business is clearly too broad and indefinite. The crux of the action is to enjoin the defendants from using the name “Sinram”. It is the use of such name that is the basis for plaintiff’s fears of the power of the defendants to destroy its business. We may not enjoin lawful competition even though it may result in injury to one’s business. Eliminating what we consider to be the unlawful use of the name “ Sinram ” is sufficient to give the plaintiff all the relief it is entitled to in the circumstances.
The judgment should be modified to the extent of striking therefrom subdivision (2) of the first ordering paragraph and the entire second ordering paragraph and as so modified, affirmed, with costs and disbursements to appellants.
Breitel, J. P., Rabin, Frank, Valente and McNally, JJ., concur.
Judgment unanimously modified in accordance with the opinion herein and, as so modified, affirmed, with costs and disbursements to the appellants. Settle order on notice. [6 Misc 2d 293.]